Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 22, 2019

                                        No. 04-18-00014-CV

                                       Virginia BRETADO,
                                             Appellant

                                                  v.

                     NATIONWIDE MUTUAL INSURANCE COMPANY,
                                    Appellee

                    From the 407th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016-CI-09066
                           Honorable Antonia Arteaga, Judge Presiding


                                           ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice (not participating)
                 Patricia O. Alvarez (recused)

        Appellant’s third motion for extension of time to file appellant’s motion for rehearing is
GRANTED. But see TEX. R. APP. P. 49.3 (“A motion for rehearing may be granted by a majority
of the justices who participated in the decision of the case. Otherwise, it must be denied.). NO
FURTHER EXTENSIONS OF TIME WILL BE GRANTED.

           It is so ORDERED on January, 2019.

                                                                   PER CURIAM



       ATTESTED TO: ___________________________
                    KEITH E. HOTTLE,
                    Clerk of Court